Per Curiam.

The judgment should be reversed and a new trial ordered with costs to the appellants to abide the event, upon the ground that there were prejudicial errors committed upon the trial. These errors included improper instructions to the jury with respect to the application of the law of contributory negligence, and an improper ruling excluding from consideration by the jury an exhibit received in evidence upon consent, consisting of an alleged inconsistent statement by one of defendant's witnesses, a city employee. This exhibit was competent and relevant on the question of credibility of the witness who signed it, though not binding as an admission by the defendant city of New York.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellants to abide the event.